Citation Nr: 9929844	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-00 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant's request for a waiver of an 
overpayment of improved pension benefits in the amount of 
$3,103.00, plus accrued interest, was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1946 to February 
1947.  He died in May 1991.  The appellant is the widowed 
spouse of the veteran.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 decision on 
waiver of indebtedness from the Department of Veterans 
Affairs (VA) Regional Office (RO) Debt Management Center 
(DMC) denying waiver of an overpayment of improved pension 
benefits in the amount of $3,103.00, plus accrued interest.


FINDING OF FACT

The appellant's request for waiver of the recovery of the 
overpayment of improved pension benefits was within 180 days 
from the date of notification of the indebtedness.


CONCLUSION OF LAW

The request for waiver of the recovery of an overpayment of 
improved pension benefits in the amount of $3,103.00, plus 
accrued interest, was timely filed.  38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. § 1.963(b)(2) (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant's initial for claim for death pension by a 
surviving spouse was received in May 1991.  At that time, the 
appellant provided a mailing address in Upland, California.  
The appellant was notified at her Upland address of the grant 
of such benefits in a letter dated July 3l, 1991.  The amount 
granted was based upon appellant's report that she and one 
dependent had no countable annual income.

On July 5, 1991 the RO received an application for burial 
benefits submitted by the appellant.  The appellant indicated 
a Los Angeles, California mailing address.  In August 1991 
the RO responded to the appellant's request for burial 
allowance in a letter addressed to the Los Angeles location.

In September 1991 the appellant was notified by the RO, at 
the Los Angeles, California address, that information had 
been received from the Social Security Administration (SSA) 
that there was a change in the appellant's annual income.  
Based upon the income change, the RO redetermined the 
appellant's countable annual income and provided a new 
monthly rate effective June 1991.

In a December 10, 1991 letter mailed to the appellant's Los 
Angeles, California address, the RO proposed termination of 
the appellant's pension payments based upon the change in the 
appellant's income.

In a December 18, 1991 letter mailed to the appellant's 
Upland, California address, the RO notified the appellant of 
the reduction in payments and informed her that such 
adjustment resulted in an overpayment of benefits paid to 
her.  It was further indicated that she would be notified of 
the exact amount of the overpayment and about repayment.


In January 1992 a letter was forwarded from the DMC to the 
appellant at the Upland, California address notifying her of 
the details and amount of the indebtedness created by the 
overpayment and the procedural rights and time limits for 
requesting a waiver of recovery of the indebtedness.

In February 1992 the appellant's pension award was amended to 
a monthly rate of $0.00 effective August 1991.  Notice was 
sent to the Upland, California address.  In the letter, the 
appellant was apprised that such action by the RO created an 
overpayment of benefits and that she was required to repay 
the overpayment.

In December 1996 the RO received a request by the appellant 
to reopen her pension claim.  In the request, she asserted 
that she no longer received SSA benefits.  She provided a 
mailing address in San Bernardino, California.

Following the submission of the appellant's request to reopen 
her pension claim the DMC informed her in a January 1997 
letter that the Committee on Waivers and Compromises 
(Committee) denied her waiver request because she failed to 
submit an application for waiver within 180 days of the date 
she was notified of the indebtedness.

In February 1997 the appellant filed a notice of 
disagreement.  She asserted that she disagreed with the 
denial of her request for waiver of overpayment because she 
never received notice of the indebtedness due to her having 
three address changes since her VA pension was terminated.  
She further asserted that she did not learn of the 
overpayment until November 27, 1996 when she tried to reopen 
her pension claim.  She stated that soon after learning of 
the debt, she requested a waiver.




In June 1997 the RO requested that the appellant complete and 
submit a Financial Status Report, VA Form, 20-5655 so that 
the Committee could consider her ability to pay her 
indebtedness with regard to the pension overpayment.  In a 
July 1997 decision on waiver of indebtedness the RO confirmed 
and continued the denial of the appellant's waiver request.  

The appellant submitted the financial status report dated in 
January 1998.  Therein she stated that she did not have any 
money to repay the debt.

The appellant appealed the denial of a waiver for overpayment 
to the Board.  VA Form 9 was received by the RO in April 
1998.  In her appeal, the appellant contends that she was not 
notified that she had the right to appeal within 180 days.


Criteria

The regulations provide, in part, that a request for waiver 
of an indebtedness shall only be considered if made within 
180 days following the date of a notice of indebtedness 
issued on or after April 1, 1983, by the VA to the debtor.  
The 180 day period may be extended if the individual 
requesting waiver demonstrates to the Committee that, as a 
result of an error by either the VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing, including forwarding.  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b)(2) (1999).  


The law provides that a request for relief received after the 
180 day period may be accepted as the Secretary determines is 
reasonable in a case in which the payee demonstrates that 
such notification was not actually received by the payee 
within a reasonable period after such date.  38 U.S.C.A. 
§ 5302(a) (West 1991).  


Analysis

The issue here is whether the appellant filed a timely 
request for waiver of an overpayment of improved pension 
benefits.  She disputes the RO's determination that her 
request was untimely and contends that she never received 
notice of the debt because she had three address changes 
after her VA pension was terminated.  She also contended that 
she was not notified of her right to request a waiver within 
180 days.

The evidence shows that the appellant provided a mailing 
address in Upland, California in May 1991 when she filed her 
initial claim for pension benefits.  In July 1991 VA received 
the appellant's application for burial benefits wherein she 
provided a mailing address in Los Angeles, California.  Thus, 
VA had notice of a change of the appellant's address from 
Upland, California to Los Angeles, California.  

The evidence shows that the appellant was first notified of 
an overpayment by letter from the RO dated December 18, 1991.  
The letter was sent to the Upland, California address.  DMC 
issued notice of the overpayment to the appellant by letter 
dated in January 1992.  The notice apprised the appellant of 
her right to request a waiver of the debt within 180 days.  
The notice was sent to the address in Upland, California.  



According to the record, the last address given to VA by the 
appellant prior to December 1991 was in Los Angeles, 
California, but letters informing her of the overpayment and 
her right to request a waiver were sent to the Upland 
address.  The appellant's contention that she did not receive 
the notices is convincing in that the records show that she 
notified VA of her mailing address in Los Angeles.  

In analyzing this case, the Board considers the presumption 
of regularity of the administrative process and refers to YT 
v. Brown, 9 Vet. App. 195, 199 (1996) where the United States 
Court of Appeals for Veterans Claims (Court) held that the 
law presumes the regularity of the administrative process in 
the absence of clear evidence to the contrary.  In YT v. 
Brown the Court did not find clear evidence to contradict the 
regularity of the administrative process where the appellant 
contended that she never received the document the RO mailed 
to her.  

The Court also noted that the document had not been returned 
to the RO as undeliverable.  However, clear evidence in 
contradiction to the presumption of the regularity of the  
administrative process, can be found in the instant case, 
notwithstanding appellant's contention that she never 
received the notice of overpayment, because the RO failed to 
mail the letters to the latest mailing address provided to 
the RO by the appellant.  Since the appellant provided VA 
with a new mailing address in Los Angeles, it can be presumed 
that she no longer received mail at her previous address in 
Upland.

The appellant contends that she requested a waiver as soon as 
she learned of the debt.  She stated that she learned of the 
indebtedness in November 1996 when she reopened her pension 
claim.  The record indicates that the appellant's request for 
waiver was received in December 1996.  

In January 1997, the DMC sent a letter to the appellant 
informing her that the Committee denied her request for 
waiver because she had failed to submit her request for 
waiver within 180 days from the date of notification of the 
indebtedness.  Her response to the January 1997 letter was 
received by the RO in February 1997 wherein she stated her 
disagreement with the denial of a request for waiver.

Based upon the foregoing, the Board finds that the appellant 
received notice of indebtedness in January 1997, after the RO 
received her request to reopen her pension claim, and that 
her response to such notification was received within 180 
days.  Consequently, the Board concludes that the claim for 
waiver of an overpayment of improved pension benefits in the 
amount of $3,103.00, plus accrued interest, was timely filed.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(1999).


ORDER

The appellant's request for a waiver of an overpayment of 
improved pension benefits in the amount of $3,103.00, plus 
accrued interest, was timely filed.  The appeal is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

